

114 S1194 IS: Guiding Responsible and Improved Disability Decisions Act of 2015
U.S. Senate
2015-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1194IN THE SENATE OF THE UNITED STATESMay 5, 2015Mr. Hatch introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo require the Commissioner of Social Security to update the medical-vocational guidelines used in
			 disability determinations.
	
 1.Short titleThis Act may be cited as the Guiding Responsible and Improved Disability Decisions Act of 2015 or the GRIDD Act of 2015. 2.Updating of medical-vocational guidelinesAs soon as possible after the date of the enactment of this Act, the Commissioner of Social Security shall prescribe rules and regulations that update the medical-vocational guidelines, as set forth in appendix 2 to subpart P of part 404 of title 20, Code of Federal Regulations, used in disability determinations, including full consideration of new employment opportunities made possible by advances in treatment, rehabilitation, and technology and full consideration of the effect of prevalent languages on education.